       Case 4:20-cv-01145-MWB-EBC Document 14 Filed 08/24/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    JOHN JAY POWERS,                                          No. 4:20-CV-1145

                 Petitioner.                                  (Judge Brann)

         v.

    HERMAN QUAY,

                 Respondent.

                                             ORDER

                                        AUGUST 24, 2020

        AND NOW, upon consideration of the second amended petition for writ of

habeas corpus pursuant 28 U.S.C. § 22411 filed by Petitioner John Jay Powers

(“Petitioner”) in which he objects to the Federal Bureau of Prisons’ computation of

his federal sentence2, arguing that his sentence has been computed to run

consecutive to a sentence imposed in the United States District Court for the

Southern District of Indiana, allegedly in contravention of the sentence imposed in



1
     Doc. 11.
2
     On June 25, 2018, Powers completed service of his 389 month and 15 day Supervised Release
     aggregated term of confinement for Possession of a Stolen Motor Vehicle, Criminal Contempt
     in Violation of Section 42A, Federal Rules of Criminal Procedures, and Bank Robbery in Case
     No. 89-61-CR-T-13 (08), Middle District of Florida; Transport Interstate Commerce Motor
     Vehicle, Possession of a Firearm by a Felon, Possession of Unregistered and Altered
     Firearms, Interstate Transportation of Stolen Firearms, and Possession of Counterfeit Security,
     in Case No. 89-60-cr-T-15B, Middle District of Florida; and Bank Robbery in Case No. IP 90-
     145-CR-01, Southern District of Indiana. Doc. 11-2, pp. 2, 8, 13, 16, 42-45. After application
     of Good Conduct Time pursuant to the First Step Act of 2018, he had a release date of June
     25, 2018. During his incarceration, he received sanctions due to disciplinary infractions
     resulting in the loss of 614 days of good conduct time. Doc. 1-1, p. 2.
      Case 4:20-cv-01145-MWB-EBC Document 14 Filed 08/24/20 Page 2 of 3




the United States District Court for the District of New Jersey, which imposed a

forty-five month sentence to run consecutive only to those sentences imposed in

the United States District Court for the Middle District of Florida3; and it appearing

that Petitioner previously raised this very issue in the United States District Court

for the District of Colorado, which denied the petition and dismissed it with

prejudice4; and it appearing that this Court has also dispensed with Petitioner’s

recent challenge to the disallowance of good conduct time under the First Step

Act5; and it further appearing that because the issues raised in the present petition

either have been, or could have been, decided in these previous habeas actions, the

petition is barred by the abuse-of-the-writ doctrine,6 and because “[n]o circuit or

district judge shall be required to entertain an application for a writ of habeas

corpus to inquire into the detention of a person pursuant to a judgment of a court of

the United States if it appears that the legality of such detention has been

determined by a judge or court of the United States on a prior application for a writ

of habeas corpus, except as provided in section 2255”,7 such a claim shall be

dismissed,8 IT IS HEREBY ORDERED that:



3
    Docs. 11, 11-1.
4
    Doc. 10-1, pp. 3-14, Powers v. M.L. Stancil, 18-cv-01226-KMT, February 5, 2019.
5
    Powers v. Quay, 4:20-CV-0138, Docs. 14, 15, June 17, 2020, denying Petitioner’s petition for
    writ of habeas corpus pursuant to 28 U.S.C. § 2241.
6
    The abuse of writ doctrine precludes inmates from relitigating the same issues in subsequent
    petitions or from raising new issues that could have been raised in an earlier petition. See
    McCleskey v. Zant, 499 U.S. 467, 489 (1991).
7
    28 U.S.C. § 2244(a).
8
    28 U.S.C. § 2244(b)(1).
Case 4:20-cv-01145-MWB-EBC Document 14 Filed 08/24/20 Page 3 of 3




1.    The second amended petition for writ of habeas corpus pursuant to 28

      U.S.C. § 2241 is DISMISSED; and

2.    The Clerk of Court is directed to CLOSE this case.



                                     BY THE COURT:


                                     s/ Matthew W. Brann
                                     Matthew W. Brann
                                     United States District Judge
